DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed January 29th 2019, claims 1-11 are pending for examination with a January 31st 2018 priority date under 35 USC §119(a)-(d) or (f).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. §103 as being unpatentable over Wallace et al. (US 2008/0268416), hereinafter Wallace, and further in view of Karl et al. (US 2017/0364220), hereinafter Karl.
Claim 1
“Book with a front and a back book cover, a spine, at least one book page” Wallace [0027] discloses an electronic book system includes “a front cover, a back cover, and a plurality of pages” and Figure 1


“an electronic system comprising first sensors of suitable design so as to detect pressure exerted on a particular area of a book page, wherein a first sensor when pressed being capable of triggering the reproduction of certain audio files” Wallace [0016] discloses “a symbol of a dog would be included on the page corresponding to a touchpad switch with a picture of a dog, and when the dog-switch is pressed the book produces the sound of a dog bark”,

“wherein the book pages comprise individual, electronically detectable page indexes and the electronic system of the book comprises at least one second sensor capable of sensing the page index of the opened page” Karl [0064] discloses “small movements and/or pressure of the index finger on the second flexible display (e.g., back page) may cause a different page of content to be presented on the first flexible display 168”.

Wallace and Karl disclose analogous art. However, Wallace does not spell out the “page index” as recited above. It is disclosed in Karl. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Karl into Wallace to enhance its page indexing functions.

Claim 2
“wherein the first sensors are capacitive pressure sensors” Wallace [0051] discloses “[f]ront cover sensing means may consist of a capacitive proximity sensor in electronic communication with said digital computer”.

Claim 3
“wherein the sensors are arranged in the front and/or back cover of the book” Wallace [0051] discloses “[f]ront cover sensing means may consist of a capacitive proximity sensor in electronic communication with said digital computer”. 
Claim 4
“wherein the second sensor is an inductive sensor and the page indexes are conductive and/or ferromagnetic components” Wallace [0017] discloses “an audio book with a pressure sensitive conductive page indicator system and ROM module”. 

Claim 6
“wherein the electronic system of the book comprises at least one main processor connected to at least one loudspeaker, an electrical power supply, a memory, a first switching circuit for processing the first sensors and a second switching circuit with at least one second sensor for the detection of the page indexes” Wallace [0059] discloses digital computers that includes memory, microprocessor, and speaker etc..

Claim 7
“wherein the book comprises a switch and a microphone” Wallace [0016] discloses “a symbol of a dog would be included on the page corresponding to a touchpad switch with a picture of a dog, and when the dog-switch is pressed the book produces the sound of a dog bark”, and Wallace also discloses “digital computers”, which inherently includes voice input and output for facilitating online communications. 

Claim 8
“wherein the book comprises a wireless and/or wired interface for communication and/or data transmission to external devices” Wallace [0056] discloses “Wireless connections”.

6.	Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Wallace et al. (US 2008/0268416), hereinafter Wallace, in view of Karl et al. (US 2017/0364220), hereinafter Karl, and further in view of Hotta (US 2017/0277343), hereinafter Hotta.
Claim 5
“wherein the assignment of an audio file is effected via a matrix comprising the page index and the pressure
sensor” Wallace [0016] discloses “images or symbols matching images or symbols on the pages of the book which, when pressed, produced a sound corresponding to the symbol or graphic”, and the matrix is disclosed in Hotta, Hotta [0295] discloses “turning pages of the e-book, the mobile terminal 1 detects a pressure difference between a pressure at a position closer to the top face and a pressure at a position closer to the back face on the right-side touch panel”.

Wallace, Karl, and Hotta disclose analogous art. However, Wallace does not spell out the “matrix” as recited above. It is disclosed in Hotta. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hotta into Wallace to enhance its audio data output functions.

7.	Claims 9-11 are rejected under 35 U.S.C. §103 as being unpatentable over Wallace et al. (US 2008/0268416), hereinafter Wallace, and Karl et al. (US 2017/0364220), hereinafter Karl, in view of Hotta (US 2017/0277343), hereinafter Hotta, and further in view of Hebenstreit et al. (US 2011/0164410), hereinafter Hebenstreit.
Claim 9
“wherein the audio files can be transferred via the microphone or the interface into the memory and are assignable to a matrix value derived from page index and pressure sensor” Hebenstreit [0026] discloses “[c]ontent (e.g., eBooks, magazines, audio books, etc.), as well as program modules, may be transferred to the device 106 via the communication interfaces(s) 220”.

Wallace, Karl, Hotta, and Hebenstreit disclose analogous art. However, Wallace does not spell out the “transfer audio files” as recited above. It is disclosed in Hebenstreit. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hebenstreit into Wallace to enhance its audio data transferring functions

Claims 10-11
Claims 10 and 11 are each rejected for the rationale given for claim 9.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175